Title: From James Madison to Richard Rush, [ca. October 1825]
From: Madison, James
To: Rush, Richard


        
          Dr. Sir
          [ca. October 1825]
        
        Docr. Js W. Wallace is desirous of exchanging his Residence in Virga. for one in the City of Washington; which wd. be made the more eligible by some official employment there. His thoughts are turned to a Lazaretto established or expected to be established. For the requisites of integrity & fidelity, he can not need my testimony; and his professional qualifications are I presume also not questioned. Knowing me to entertain friendly sentiments towards him, and that I among your intimate acquaintances, he wishes me to express them to you, which I take the liberty of doing by the

few lines I now put into his hands to be delivered into yours. Be pleased to accept assurances of my great esteem & constant regard
        
          J M
        
      